DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 9/10/2021, with respect to claim 1 have been fully considered and are not persuasive. In particular, Applicant argues prior art Bagaoisan does not disclose “wherein the outer surface of the inner hinge portion includes a central convex section that is bounded by two concave sections, the central convex section of the outer surface being aligned with the concave section of the inner surface and each of the two concave sections of the outer surface being aligned with a respective one of the two convex sections of the inner surface.” However, it is the examiner’s position that such a modification would have been obvious as taught by Bagaoisan (see new grounds of rejection below for details). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bagaoisan et al. [2014/0243862] in view of the teachings of Bagaoisan et al. [2014/0243862].

	With respect to Claim 1, Bagaoisan discloses: (Figure 1) A ligation clip (100) comprising: a first jaw (102) including a body having an inner surface defining a first clamping surface (107) and an (106); a second jaw (101) including a body having an inner surface defining a second clamping surface (105) and an outer surface (104); and a hinge (103) integrally formed with the first and second jaws (...body of clip 100 is comprised of top jaw member 101 and bottom jaw member 102 joined at hinge section 103, [0045]), the hinge including an inner hinge portion (Figure 3A, 109) and an outer hinge portion (Figure 3A, 110), the inner hinge portion having an inner surface that is contiguous with the first and second clamping surfaces of the first and second jaws and an outer surface (The hinge section 103 connects the proximally-extending sections of the top jaw member 101 and bottom jaw member 102 at respective angularly-extending elements in the form of dorsally- and ventrally-extending jaw elements 101H and 102V, [0050]), the hinge being configured to facilitate pivotal movement of the first jaw in relation to the second jaw between an open position and a clamped position (See Figure 4); wherein the inner surface of the inner hinge portion is defined by a plurality of curved (See annotated figure below) sections including a concave section and two convex sections, the concave section being bounded by the two convex sections (See annotated figure below), and wherein the outer surface of the inner hinge portion includes a central convex section that is bounded by two concave sections (See annotated figure 3a below).
[AltContent: textbox (See figure to the left. Solid arrows point to the two convex section and the dashed arrow points to the central concave section.)]
    PNG
    media_image1.png
    627
    509
    media_image1.png
    Greyscale

[AltContent: textbox (See figure to the left. The solid arrow points to the two concave sections and the dashed arrows point to the central convex section.)]
    PNG
    media_image2.png
    592
    417
    media_image2.png
    Greyscale

Bagaoisan fails to disclose: the central convex section of the outer surface being aligned with the concave section of the inner surface and each of the two concave sections of the outer surface being aligned with a respective one of the two convex sections of the inner surface. 
Within the same field of ligation clips, the teachings of Bagaoisan also teach: the central convex section of the outer surface being aligned with the concave section of the inner surface and each of the two concave sections of the outer surface being aligned with a respective one of the two convex sections of the inner surface (Slot 108… is longer than it is wide, and may be somewhat elliptical or other selected shapes when extended to be straight…slot will generally have an arcuate configuration…Other slot configurations and closing motions are possible as well… Slot 108…can be substantially centered between the inner and outer hinge surfaces, or closer to the outer hinge surface than to the inner hinge surface, depending on the effect and motion desired, [0051-0052]; Examiner understands that although the hinge that appears in the figure is not the claimed slot configuration, it is evident that the prior art is capable of applying a suitable slot configuration that reads to the claim. It is evident that the slot may take other shapes and its location may be altered in order to achieve the desired closing effect/motion).
  It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to modify the slot shape as taught by Bagaoisan such that the central convex section of the outer surface being aligned with the concave section of the inner surface and each of the two concave sections of the outer surface being aligned with a respective one of the two convex sections of the inner surface as claimed.  Doing so would offer the 
With respect to Claim 5, Bagaoisan further discloses: The ligation clip of claim 1, wherein the inner hinge portion has a thickness that is uniform between the two convex sections (The adjacent wall along the inner surface 109 of the hinge section 103 may comprise a constant wall thickness (i.e., thickness 109A is substantially constant), [0052]).
With respect to Claim 6, Bagaoisan further discloses: The ligation clip of claim 1, wherein the outer hinge portion (Figure 1, 110) includes an inner surface (1088) and an outer surface (110), the inner surface of the outer hinge portion (1088) and the outer surface of the inner hinge portion (108A) defining a cavity in the hinge (Figure 3A, slot 108).
With respect to Claim 7, Bagaoisan further discloses: The ligation clip of claim 6, wherein the outer surface of the outer hinge portion includes a central convex section that is bounded by two concave sections (See annotated figure below).
With respect to Claim 14, Bagaoisan further discloses: (Figure 1) The ligation clip (100) of claim 1, wherein the first jaw (102) includes a first locking element (117) and the second jaw (101) includes a second locking element (112), the first locking element being movable into engagement with the second locking element to retain the ligation clip in the clamped position (The latching feature at distal section 112 comprises shroud 118, a groove 119, and latch 131...Shroud 118 may comprise a channel 124 where the piercing element 117 may engage when the top and bottom clip jaw members 101 and 102 are closed and locked in place, [0063]).
With respect to Claim 15, Bagaoisan further discloses: (Figure 1) The ligation clip of claim 14, wherein the first locking element (117) includes a hooked portion (123) that extends downwardly and proximally from the first clamping surface (Distal section 113 comprises a piercing element 117 having a tip 117A disposed opposite latch 123, [0064]) and the second locking element (112) is configured to engage the hooked portion (Piercing element 117 embedded within channel 124 also serves as a locking feature that prevents or limits latch 131 from sliding or disengaging sideways or laterally during normal operation...Once the clip is closed and the mating latches 131 and 123 are engaged, the inner, proximally-facing surface or edge 117B (FIG. 1) at the distal portion of the bottom jaw member 102 rests in or is embedded within the proximally-facing groove 124, preventing or limiting the latch 131 from sliding or disengaging sideways or laterally during normal operation, [0071-0072]).
With respect to Claim 16, Bagaoisan further discloses: (Figure 1) The ligation clip of claim 15, wherein the second locking element (112) defines a cam surface (groove 119) that engages the hooked portion to bias the hooked portion outwardly of the second locking element such that the hooked portion resiliently returns to an unbiased state after passing over the second locking element to position the hooked portion in contact with the engagement surface (As the jaw members 101 and 102 are closed to a position where the tip of the piercing element 117 comes in contact with the adjacent portion of the groove 119 (see also FIG. 16), the proximal side of bottom jaw member 102 and the adjacent hinge section 103A (leg 103V) are forced to deflect outward as depicted by the imaginary line 126...The deflection is a result of the piercing element 117 sliding outwards or distally along the groove 119, [0072]).
With respect to Claim 17, Bagaoisan further discloses: The ligation clip of claim 1, wherein the ligation clip is formed of a polymeric material (The ligation clip 100 may be made of...biocompatible material including, but not limited to stainless steel ...or combination...and the like suitable for a long term or permanent implant. Polymer materials may be non-resorbable (i.e. permanent implant) or resorbable (i.e. degrades over a period of time), [0075]).
With respect to Claim 18, Bagaoisan further discloses: (Figure 1) The ligation clip of claim 1, wherein the second jaw (101) includes a distal portion (112), the distal portion including spaced teeth 120) that are configured to engage tissue (The tooth pair 120 may be configured to be sharp enough to puncture tissue in conjunction with the piercing element 117, [0063]).
With respect to Claim 19, Bagaoisan further discloses: The ligation clip of claim 18, wherein each of the spaced teeth has an apex that is configured to grip and stretch tissue as the ligation clip is moved to the clamped position (Tooth pair 120 (which may resemble a fang) may be provided at the distal end of inner surface 105 and may be configured such that it has facing surfaces defining an edge that generally extends and points towards the bottom jaw member 102. The tooth pair 120 may be configured to be sharp enough to puncture tissue in conjunction with the piercing element 117, [0063]).
With respect to Claim 20, Bagaoisan further discloses: (Figure 1) The ligation clip of claim 16, wherein the second jaw (101) includes a spring arm (shroud 118) that is positioned to engage and be deflected by the first locking element (117) as the ligation clip is moved from the open position to the clamped position, the spring arm being positioned to urge the first and second locking elements to a latched position (The latching feature at distal section 112 comprises shroud 118, a groove 119, and latch 131 (FIGS. 1-2). Shroud 118 is configured to extend above the outer surface 104 to a height that at least matches the tip of the piercing element 117 when the clip is in a closed and locked position. Shroud 118 may comprise a channel 124 where the piercing element 117 may engage when the top and bottom clip jaw members 101 and 102 are closed and locked in place, [0063]).

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bagaoisan et al. [2014/0243862] in view of Whiting et al. [2016/0354089].
With respect to Claim 8, Bagaoisan discloses: The ligation clip of claim 1.
Bagaoisan fails to dislcose: wherein the first jaw includes a longitudinal rib having a tissue engaging surface that is positioned in opposition to the second clamping surface of the second jaw when the ligation clip is in the clamped position.
(Figure 1, a ligation clip, clip 100; a first jaw, first leg member 102; second jaw, second leg member 104) wherein the first jaw (first leg member 102) includes a longitudinal rib (Figure 2, Flexible rib 134 is approximately centered between side surfaces 138 and 140 of first leg member 102 such that flexible rib 134 is also positioned on a centerline of vessel clamping surface 108 of first leg 102...and mates with the centerline CL of surface 112 on second leg 104 such that when the clip 100 is closed about a vessel, the flexible rib 134 fits into the transverse separation between rows of teeth 137A and 137B, [0033]) having a tissue engaging surface that is positioned in opposition to the second clamping surface of the second jaw when the ligation clip is in the clamped position.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ligation clip of Bagaoisan to have a first jaw with a longitudinal rib positioned in opposition to the second clamping surface of the second jaw as taught by Whiting, for the purpose of applying additional pressure on the tissue of the vessel being ligated, and additionally providing a cross-clamping action as well as applying pressure normal to the tissue, [Whiting, 0024].
	With respect to Claim 9, Bagaoisan discloses: The ligation clip of claim 8.
Bagaoisan fails to dislcose: wherein the second jaw has a first row of protrusions supported on one side of the second clamping surface and a second row of protrusions supported on an opposite side of the second clamping surface, each of the protrusions of the first and second rows of protrusions having an inner side wall in opposition to the longitudinal rib when the ligation clip is in the clamped position.
Within the same field of ligation clips, Whiting discloses: (Figure 1, a ligation clip, clip 100; a first jaw, first leg member 102; second jaw, second leg member 104) wherein the second jaw (second leg member 104) has a first row of protrusions supported on one side of the second clamping surface (...the clip 100 can include a plurality of teeth 137 protruding on the second vessel clamping inner surface 112...the plurality of teeth 137 include first 137A and second 137B rows of teeth extending longitudinally between the proximal 104A and distal 104B end portions of the second leg member 104, [0033]), each of the protrusions of the first and second rows of protrusions having an inner side wall in opposition to the longitudinal rib when the ligation clip is in the clamped position (The transverse separation of tooth rows 137A and 137B about centerline CL is just enough, or slightly greater, than the transverse width of flexible rib 134 and its longitudinal span member 136...such that when the clip 100 is closed about a vessel, the flexible rib 134 fits into the transverse separation between rows of teeth 137A and 137B, [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ligation clip of Bagaoisan to have a second jaw witha first and second row of protrusions supported on opposite sides of the jaw and in opposition to the rib of the first jaw as taught by Whiting, for the purpose of providing an improved and superior interlocking means to retain the clip on a vessel, [Whiting, 0024].
With respect to Claim 10, Bagaoisan discloses: The ligation clip of claim 9.
Bagaoisan fails to dislcose: wherein the inner side wall of each of the protrusions of the first and second rows of protrusions is angled towards the second clamping surface.
Within the same field of ligation clips, Whiting discloses: (Figure 1, a ligation clip, clip 100; a first jaw, first leg member 102; second jaw, second leg member 104) wherein the inner side wall of each of the protrusions of the first and second rows of protrusions is angled towards the second clamping surface (See annotated figure below).
[AltContent: textbox (See figure to the left. The black arrow is directed to the protrusions located on the second clamping surface. The arrow is directed towards the angled portion of the protrusion. )]
    PNG
    media_image3.png
    480
    337
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ligation clip of Bagaoisan to have a second jaw witha first and second row of protrusions supported on opposite sides angled towards the jaw as taught by Whiting, for the purpose of providing a tortuous path and surface for the tissue and increases the area of the tissue being retained by the clip, [Whiting, 0024].
With respect to Claim 11, Bagaoisan discloses: The ligation clip of claim 10.
Bagaoisan fails to dislcose: wherein the first row of protrusions is laterally spaced from the second row of protrusions to define a channel that extends longitudinally between the first and second rows of protrusions, the channel being positioned to receive the longitudinal rib when the ligation clip is in the clamped position.
Within the same field of ligation clips, Whiting discloses: (Figure 1, a ligation clip, clip 100; a first jaw, first leg member 102; second jaw, second leg member 104) wherein the first row of protrusions is laterally spaced from the second row of protrusions to define a channel that extends longitudinally between the first and second rows of protrusions, the channel being positioned to receive the longitudinal rib when the ligation clip is in the clamped position (...the plurality of teeth 137 include first 137A and second 137B rows of teeth extending longitudinally between the proximal 104A and distal 104B end portions of the second leg member 104, the first row 137A being transversely separated from the second row 137B on opposite sides of a centerline...such that when the clip 100 is closed about a vessel, the flexible rib 134 fits into the transverse separation between rows of teeth 137A and 137B, [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ligation clip of Bagaoisan to have the protrusions positioned to receive the longitudinal rib as taught by Whiting, for the purpose of applying additional pressure on the tissue of the vessel being ligated, and additionally providing a cross-clamping action as well as applying pressure normal to the tissue, [Whiting, 0024].
With respect to Claim 12, Bagaoisan discloses: The ligation clip of claim 9.
Bagaoisan fails to dislcose: wherein the protrusions in the first row of protrusions are longitudinally aligned and spaced from each other and the protrusions in the second row of protrusions are longitudinally aligned and spaced from each other.
Within the same field of ligation clips, Whiting discloses: (Figure 1, a ligation clip, clip 100; a first jaw, first leg member 102; second jaw, second leg member 104) wherein the protrusions in the first row of protrusions are longitudinally aligned and spaced from each other and the protrusions in the second row of protrusions are longitudinally aligned and spaced from each other (...the plurality of teeth 137 include first 137A and second 137B rows of teeth extending longitudinally between the proximal 104A and distal 104B end portions of the second leg member 104, the first row 137A being transversely separated from the second row 137B on opposite sides of a centerline CL of the second vessel clamping inner surface 112...[0033]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ligation clip of Bagaoisan to have protrusions longitudinally aligned and spaced from one another as taught by Whiting, for the purpose of 
With respect to Claim 13, Bagaoisan discloses: The ligation clip of claim 12.
Bagaoisan fails to dislcose: wherein each of the protrusions in the first row of protrusions is longitudinally offset from the protrusions in the second row of protrusions such that the protrusions in the first and second rows of protrusions are alternatingly positioned on opposite sides of the second clamping surface along at least a portion of the length of the second clamping surface.
Within the same field of ligation clips, Whiting discloses: wherein each of the protrusions in the first row of protrusions is longitudinally offset from the protrusions in the second row of protrusions such that the protrusions in the first and second rows of protrusions are alternatingly positioned on opposite sides of the second clamping surface along at least a portion of the length of the second clamping surface (The centerline CL is also coincident with a center plane of symmetry of the clip 100...and dividing clip 100 into symmetric halves with the exception of the longitudinal staggering of tooth rows 137A and 137B, [0033]; See figure below).
[AltContent: textbox (See figure to the left. The black arrow is directed towards the staggering rows of teeth in rows 137A and 137B.)]
    PNG
    media_image3.png
    480
    337
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ligation clip of Bagaoisan to have the rows of protrusions longitudinally offset from each other another as taught by Whiting, for the purpose .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record discloses other ligation clips with specialized hinges. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Junior Examiner, Art Unit 3771                

/MELANIE R TYSON/Primary Examiner, Art Unit 3771